Citation Nr: 1236977	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-05 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, to include scoliosis, arthritis, and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed a chronic disability in his low back, to include degenerative disc disease and scoliosis, as a result of his military service.  Specifically, the Veteran worked in the motor pool as a heavy truck operator, and he states that he injured his back while changing a large truck tire.  Essentially, it is his contention that he has experienced pain in the low back since this time.  

The Veteran's service treatment records show a normal back on service entry with mild scoliosis noted at separation.  In approximately 2007, the Veteran began to receive treatment for spondylosis and degenerative disc disease.  

The Veteran was afforded a VA examination in February 2008 with a physician's assistant (PA).  The PA stated that he was not confident that the Veteran was giving his best effort in the examination.  It was not, however, indicated that the Veteran had inconsistent results during the testing.  Essentially, the examiner concluded that the scoliosis in the back should not be symptomatic, and that the level of arthritis noted by radiographic findings would not limit the motion the way it was indicated in the Veteran's exercises.  

With regard to etiology, the examiner stated that "there is absolutely no indication that [the Veteran] had any kind of traumatic event in the military service that would lead to degenerative disc disease more advanced than what he would get as a natural aging process."  The examiner noted traumatic arthritis was not present, and that the Veteran's arthritis was of "the typical pattern."  In conclusion, the examiner stated that the Veteran had acquired degenerative disc disease of the lumbar spine that "is not connected with his military service."  

The Veteran submitted a buddy statement from a fellow Army vehicle operator who served in the same unit.  The former soldier stated that he had witnessed the Veteran's injuring his back while changing a tire.  The Board finds the Veteran's testimony and the buddy statement to be credible.  The 2008 opinion does not include any discussion of the in-service injury.  Thus, the Board will remand the claim so that a VA physician may examine the Veteran and address the contended etiology.  

Prior to affording the examination, the Board notes that the Veteran, in testimony presented at his Videoconference hearing, noted that he regularly attends appointments for his back at VA treatment facilities.  Thus, all outstanding VA medical treatment records pertaining to the low back should be located and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all outstanding VA treatment records, particularly those relating to a low back disorder, are obtained and associated with the claims file.  Should no records be available, annotate the record accordingly.  

2.  Schedule the Veteran for a comprehensive VA orthopedic examination.  In this regard, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran experiences an acquired low back disorder, to include degenerative disc disease, arthritis, or acquired scoliosis, as a result of any event or incident of active service, to include the in-service injury experienced while changing a truck tire.  Additionally, with specific regard to the scoliosis, the examiner should provide an opinion as to whether it is at least as likely as not that the scoliosis is acquired in nature or, alternatively, represents a congenital defect.  Should the scoliosis be found to be a congenital defect, the examiner should provide an opinion as to whether it is at least as likely as not that any in-service injury residual is superimposed onto the disorder.  Rationales must be associated with all conclusions.    

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted, issue an appropriate supplemental statement of the case and return the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


